DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention A-1c, claims 1, 3-4, 10-12, 14-15, 19-21, 25-26 in the reply filed on 6/28/21 is acknowledged.  The traversal is on the ground(s) that the disclosed embodiments complement one another.  This is not found persuasive because prior art relevant to one species would not read on another species.
The requirement is still deemed proper and is therefore made FINAL.
The species requirement with respect to housing and button material is withdrawn in light of the prior art, as discussed below in the rejection, and thus claims 5 and 18 are rejoined.
Claims 2, 6-9, 13, 16-17, 22-24, 27-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 10-12, 14-15, 18-21, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2017/0202608) in view of Shedletsky (US 2016/0225551).
 	Regarding claims 1, 4, 10-11, 20-21, 25-26, Shelton discloses substantially the same invention as claimed, including a surgical instrument handle comprising a housing (Figure 1), a control circuit positioned in said housing (Figure 2), a button shell (e.g. Paragraph 159; Figures 1-2: switch 120), and a flex circuit coupled with said button shell, wherein said flex circuit is in electrical communication with said control circuit (abstract; Paragraph 159, end: flexible strain gauge may be coupled to the button, where the strain gauge communicates applied force to the control circuit).
 	Further regarding claims 1, 10-11, 20-21, 25-26, Shelton does not disclose the constructional details of the button and flex circuit (including the strain gauge), and thus does not disclose the flex circuit is at least partially embedded in the button shell.  However, Shedletsky teaches partially embedding a strain gauge into a button shell (e.g. Figures 3, 8: strain sensor is embedded in the interior of button; Figure 9: strain sensor embedded into back surface of button), in order to implement the construction of a sealed button with a strain gauge for an electronic device.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing 
	Regarding claim 3, the button shell as modified by Shedletsky above is considered to be molded over at least a portion of the flexible strain circuit.
	Regarding claim 5, the button shell as modified by Shedletsky can be integrally formed with the device housing (Figures 7, 8).
 	Regarding claim 12, the button shell as modified by Shedletsky includes a compliant section configured to permit the button shell to observably deflect when depressed by a user (e.g. Figure 6: illustrates an observable deflection).
 	Regarding claims 14, 15, the button shell as modified by Shedletsky includes a living hinge (Paragraphs 23, 56, 63; Figures 7, 8), including scoring configured to permit the button shell to observably deflect (Paragraphs 23, 56, 63: thinned sections are equivalent to scoring).
 	Regarding claims 18, 19, the button shell as modified by Shedletsky can be the same or different material as the device housing (Paragraphs 34, 46, 48, 62-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792